Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 1 of 27




                    Exhibit E
 Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 2 of 27

                                                                                        EXECUTION COPY


ATTORNEY GENERAL OF THE STATE OF NEW YORK
CHARITIES BUREAU


In the Matter of the
                                                                                 Assurance No. 18-034
Investigation by ERIC T. SCHNEIDERMAN,
Attorney General of the State of New York, of

The Richenthal Foundation, David Richenthal
and Peter Graham,

                                   Respondents.




                                ASSURANCE OF DISCONTINUANCE

        The Office of the Attorney General of the State of New York ("OAG" or "Attorney

General") has conducted an investigation ("Investigation"), pursuant to Section 8-1.4 of the

Estates, Powers, and Trusts Law ("EPTL") and Section 63(12) of the New York State Executive

Law ("Exec. Law") to determine whether a proceeding or action should be instituted against the

trustees of the The Richenthal Foundation ("Foundation") for failing to properly administer the

charitable assets entrusted to their care by, among other things, permitting the waste of the

Foundation's assets.

        This Assurance of Discontinuance ("Assurance") contains the findings of the

Investigation and the relief agreed to by the OAG and the Foundation and two of its trustees,

David Richenthal ("Richenthal") and Peter Graham ("Graham"). 1




1 The OAG, the Foundation, Richenthal and Graham are referred to collectively as the "Parties" and individually as

a "Party." The Parties other than the OAG are refetTed to collectively as the "Foundation Parties" or "Respondents"
and individually as a "Foundation Party" or "Respondent". Scott Wetzler, one of the current trustees, is not an
individual respondent herein because he joined the Board after the events that are the focus of this Assurance.
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 3 of 27


                                                                                        EXECUTION COPY


                                              OAG's FINDINGS

         The OAG finds as follows:

The Establishment of the Foundation

         1.       The Foundation is a tax-exempt private foundation established as a charitable

trust by Arthur Richenthal, as the donor and a trustee, and Vivian Richenthal and Irving Moss,

as trustees, in 1961. Vivian and Arthur Richenthal were married and had three children,

Donald, David, and Susan.

The Trustees

         2.      Vivian and Arthur Richenthal remained trustees of the Foundation until their

deaths in 1994 and 2007, respectively. In 1995, after Vivian Richenthal passed away, Donald

Richental was appointed as a trustee of the Foundation. Donald Richenthal continued to serve

as a trustee until January 2010, when he resigned and appointed his brother, David Richenthal,

as the sole trustee. David Richenthal is an experienced producer of theatrical productions and a

non-practicing attomey.2

         3.      In March 2010, David Richenthal appointed his wife, Diana von Mueffling, as a

co-trustee of the Foundation. In April 2011, David Richenthal and Ms. von Mueffling

appointed Peter M. Graham, a long-time close friend of Mr. Richenthal, as the third co-trustee

of the Foundation. Mr. Graham is an experienced businessman and, in particular, a

sophisticated investor.

        4.       Ms. von Mueffling's role in the Foundation's affairs started to diminish over the

course of201land2012, as her marriage to David Richenthal was breaking up (they are now

divorced) and she ceased serving as a trustee in late 2012.


2David Richenthal's license to practice law was suspended in 2010 for failing to keep his registration with the New
York State bar cmTent.

                                                   Page 2 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 4 of 27

                                                                              EXECUTION COPY



The Trustees' Management of the Foundation's Affairs

        5.     During most of 2010, the day-to-day affairs of the Foundation were overseen by

Ms. von Mueffling. Ms. van Mueffling was charged with overseeing the Foundation's affairs

because David Richenthal was unable to do so for medical reasons. However, beginning in or

about late 2010 or early 2011, David Richenthal started to take on a more active role in the

management of the Foundation.

        6.     As set forth in more detail below, under David Richenthal's leadership,

particularly in the years 2011through2013, the Foundation lacked adequate internal controls

over its finances and incurred excessive and improper expenses, many of which benefitted him

personally. Although the Foundation's assets have grown in recent years, the lack of internal

controls resulted in the waste of hundreds of thousands of dollars of charitable assets. In

permitting this waste, the trustees of the Foundation failed to adequately fulfill their fiduciary

duty to oversee the charitable assets entrusted to their care.

        7.     After the Attorney General commenced the Investigation into the management of

the Foundation, the Foundation retained experienced not-for-profit counsel and instituted a

number of governance changes and changes to its internal controls. In addition, the Foundation

required David Richenthal to reimburse it for a portion of the charitable assets that had been

wasted and used for his personal benefit.

        8.     As set forth below, in connection with this Assurance, the Foundation has agreed

to make a number of additional governance changes and David Richenthal has agreed to make

additional restitution payments, relinquish authority over the Foundation's finances, step down

as a trustee of the Foundation and accept a ban on future service as an officer or director of New

York charitable entities. Provided he satisfies certain prerequisites, David Richenthal may,


                                             Page 3 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 5 of 27


                                                                                        EXECUTION COPY



however, continue to provide services to the Foundation by, among other things, recommending

grantees to the trustees and providing advice to theatrical grantees.

The Foundation's Finances, Grant-making and Expenses

        9.        At the beginning of 2010, the book value of the Foundation's assets was

approximately $8.3 million. By the end of2016 (the last year for which IRS Form 990-PF

filings have been made), the book value of the Foundation's assets had grown to approximately

$11. 4 million.

         10.      In 2010, the first year that David Richenthal was a trustee, the Foundation made

grants totaling just over $400,000, up from $120,000 the previous year. Over the next several

years, the Foundation's total annual grants ranged from approximately $440,0003 to $660,000.

The Foundation donates to a variety of causes, but has a strong focus on grants to not-for-profit

theatres and similar organizations. Richenthal has testified that he uses his experience as a

producer to advise and work with a number of these organizations on behalf of the Foundation

and has provided the Attorney General with letters from several such organizations referring to

his work with them.

         11.      Although the Foundation has increased its activities and grant-making under

Richenthal's leadership, the Foundation's administrative expenses have also grown dramatically

under his watch. Under the leadership of David Richenthal's brother, Donald Richenthal, the

Foundation incurred very few expenses, with Donald receiving no compensation. Under David

Richenthal's leadership, however, that changed and the Foundation's administrative expenses

grew significantly.



3 The $440,000 figure is from 2011, but is listed as $693,025 in the Foundation's IRS Form 990-PF. The $693,025
amount included an improper grant of $250,000 (discussed below), for which, after retaining counsel in response to
the OAG's Investigation, David Richenthal reimbursed the Foundation.

                                                   Page 4 of25
 Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 6 of 27

                                                                            EXECUTION COPY



        12.    The increase in expenses started in 2010 with the Foundation paying

compensation to Ms. von Mueffling and David Richenthal for running it. In that year,

compensation expenses, most of which were paid to Ms. von Mueffling, increased to over

$87,000. Compensation expenses increased further to $263,183 in 2011, $276,758 in 2012 and

$344,796 in 2013, with most of the compensation being paid to David Richenthal in these years.

        13.    Even more problematic, however, was the increase in other expenses that

accompanied the increase in compensation expenses. Travel and entertainment expenses, which

had been non-existent under the leadership of Donald Richenthal and remained at zero when

Ms. von Mueffling oversaw the day-to-day operations of the Foundation in 2010, jumped to

$87,805 in 2011, then dropped again to a still significant $31,565 in 2012, before skyrocketing

to $337,298 in 2013 and dropping back to $50,183 in 2014.

        14.    A significant portion of the travel and entertainment expenses that the

Foundation incurred in 2011through2013 had nothing to do with the Foundation's business. In

addition, other expenses, while arguably related to the Foundation's business had not been

authorized by the Foundation's. board of trustees and were excessive. The Foundation incurred

these improper expenses, in part, because the trustees failed to oversee Richenthal' s actions and

the Foundation lacked adequate controls to ensure that its assets were not misused

        15.    Taking advantage of the lack of oversight and adequate controls Richenthal

repeatedly reimbursed himself for purported Foundation expenses without sufficient

documentation and without making any effort to distinguish between expenses that arguably

might have been incurred on behalf of the Foundation, such as expenses incurred in connection

with a visit to a grantee, and personal expenses.




                                            Page 5 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 7 of 27


                                                                            EXECUTION COPY



        16.    The trustees did not adequately monitor Richenthal's use of the Foundation's

bank accounts, particularly after Ms. von Mueffling's role at the Foundation diminished (and,

eventually, ceased) in 2012. In this period, no one other than Richenthal approved his expense

claims or reviewed the disbursements on the bank statements. Indeed, Graham admitted, "in

retrospect, I understand that I should have taken more responsibility for [monitoring

Richenthal' s expenses] myself."

       17.     Richenthal himself admitted that there were "mistakes in governance" and that he

must reimburse the Foundation for expenses that were not incurred in connection with the

Foundation's business. In particular, when he was examined under oath during the

Investigation, Richenthal acknowledged that he "need[ ed] to own the fact that I did this on my

own .... I took it on myself. They [referring to the improper travel and entertainment

expenses] were not authorized by the trustees."

       18.     From 2011through2014, Richenthal caused the Foundation to reimburse him for

approximately $240,000 in expenses that should not have been charged to the Foundation.

These improper expenses include personal expenses, such as for personal travel and a garage

space for his car, and expenses that Richenthal asserts related to Foundation business but now

admits he was not permitted to charge to the Foundation, such as for theater tickets purchased at

significant mark-ups through StubHub. After the Investigation commenced and he retained

counsel, Richenthal reimbursed the Foundation approximately $145,000 for the improper

expenses he charged to it, leaving approximately $100,000 that remains unreimbursed.

       19.      Richenthal also caused the Foundation to enter into a related-party transaction

whereby he rented a portion of his apartment to the Foundation for use as an office. Graham

testified that the trustees were aware of the rental and approved it. The Investigation found that


                                            Page 6 of25
 Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 8 of 27

                                                                               EXECUTION COPY



the trustees did not adequately consider the fairness of the transaction before the arrangement

was established. The rental arrangement, pursuant to which Richenthal received $6,250 a

month, began in December 2012, but the only minutes discussing the arrangement were from a

meeting in 2014, where the board of trustees determined to adjust the monthly rental charge

down from $6,250 to $5,000. When Richenthal moved to a new apartment in 2016, the rental

arrangement ended.

        20.     In addition, in 2011, Richenthal caused the Foundation to issue a grant to Susan

Kamil, a woman with whom he had a long~term relationship that ended several years earlier and

who had sued him to enforce the terms of their separation agreement. To settle the litigation

with Ms. Kamil, Richenthal agreed to issue a grant of $250,000 to her for the care of her

brother, who allegedly had serious medical issues. The other trustees were aware of the grant

and knew that it had been made in connection with the settlement of Richenthal's dispute with

Ms. Kamil, but were not aware that it had been made to Ms. Kamil as a trustee for her brother

rather than to an approved charitable organization. The payment was improper and, regardless

of the nature of the recipient, should not have been made to aid Richenthal in a personal

litigation. After the Investigation commenced, Richenthal reimbursed the Foundation for the

grant to Ms. Kamil.

        21.     The improper expenditures described herein, which are illustrative only and do

not detail all the improper payments made to Richenthal, revealed that, at least until new

procedures were put in place after the Investigation commenced, the Foundation lacked a fully

functional board of trustees and lacked adequate controls over its disbursements. Not only did

the Board fail to institute adequate internal controls, but it failed to exercise real oversight over

Richenthal's operation of the Foundation. Graham who had known Richenthal for decades took


                                             Page 7of25
        Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 9 of 27
'   .
                                                                                       EXECUTION COPY



        steps to ensure that the Foundation's assets were invested properly, but did not, at least until

        after the Investigation commenced, take any steps to oversee Richenthal's disbursement of

        Foundation funds to himself for purported travel and entertainment expenses.

        Legal Findings

                22.      Pursuant to EPTL § 8-1.4, the trustees of charitable entities such as the

        Foundation, have a fiduciary duty to ensure that the charitable assets entrusted to their care are

        administered properly and not wasted. Here, in violation ofEPTL § 8-1.4, the trustees breached

        their fiduciary duty of care by: (i) failing to ensure that the Foundation had adequate controls

        over its bank accounts; (ii) failing to ensure the Foundation had adequate policies for the

        reimbursement of expenses; (iii) failing to adequately oversee Richenthal in his management of

        the Foundation's business; (iv) failing to adequately assess the fairness ofrelated party

        transactions with Richenthal; and (v) failing to ensure that Richenthal used Foundation

        resources, particularly its financial resources, exclusively for its charitable purposes. In

        addition, Richenthal also violated EPTL § 8-1.4 by breaching his fiduciary duty ofloyalty to the

        Foundation by using the Foundation's assets for his own benefit.


                                ADMISSIONS AND AGREEMENT TO RELIEF

               23.     Respondents admit the OAG's Findings set forth in paragraphs 1 - 22 above and

        agree to the relief and other agreements contained in this Assurance.

               24.     The OAG :finds the relief and agreements contained in this Assurance appropriate

        and in the public interest. THEREFORE, the OAG is willing to accept this Assurance pursuant

        to Executive Law§ 63(15) in lieu of commencing a statutory proceeding for violations of

        EPTL § 8-1.4 based on the conduct described above during the period from January 1, 2010

        thorough the present.


                                                     Page 8 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 10 of 27

                                                                         EXECUTION COPY



     IT IS HEREBY UNDERSTOOD AND AGREED, by and between the Parties:


                                         RELIEF

     25.   Injunctive Relief:


           a. Injunction Against Future Violations of EPTL § 8-1.4 and Other Applicable

              Laws. Richenthal and the Foundation shall not engage, or attempt to engage,

              in violations of any applicable laws, including but not limited to EPTL § 8-

               1.4, and expressly agree and acknowledge that any such conduct is a violation

              of the Assurance, and that the OAG thereafter may commence the civil action

              or proceeding contemplated in paragraph 24, supra, in addition to any other

              appropriate investigation, action, or proceeding;

           b. Permanent Bar on Fiduciary Service. Richenthal is permanently barred from

              serving as an officer, director, trustee or in any position where he has any

              fiduciary responsibilities, including but not limited to, responsibility for

              financial and/or management oversight, of any not-for-profit or charitable

              organization incorporated, registered, operating or soliciting contributions in

              New York or of any other person (individual or entity) that holds charitable

              assets or solicits charitable contributions in the State of New York.

           c. Additional Bars. Richenthal is hereby barred from providing services to the

              Foundation as an employee or consultant. The bar imposed pursuant to this

              paragraph (but not the bar imposed pursuant to subparagraph b of this

              paragraph) will be lifted ifRichenthal completes a training program that is

              substantially equivalent to the training required to obtain the Certificate of

              Non-Profit Board Education from BoardSource (www.boardsource.org)


                                       Page 9 of25
..   Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 11 of 27


                                                                              EXECUTION COPY


                   within 3 months of the execution of this Assurance, and provides proof of the

                   successful completion of such training to the OAG. In the event the bar

                   imposed by this subparagraph is lifted:

                      i.   Richenthal may provide services to the Foundation, such as
                           recommending grants and working with grantees, if the board of
                           trustees determines that it is in the best interests of the Foundation for
                           him to do so, but he may not, as set forth in more detail in
                           subparagraph c(ii), infra, have any final authority over, or direct access
                           to, the Foundation's finances;
                     ii.   Richenthal shall not have any final authority over, or direct access to,
                           the finances of the Foundation. In particular, he shall not have
                           signatory authority on any of the banking, investment or other
                           financial accounts of the Foundation and shall not be permitted to sign
                           checks or to otherwise disburse or withdraw funds from such account;
                    iii.   Richenthal may attend meetings of the board of trustees, but shall not
                           have a vote at such meetings;
                    1v.    Any compensation paid to Richenthal: (i) must be approved by the
                           board of trustees based upon their determination that the compensation
                           is fair and reasonable for the services he is providing; and (ii) may not
                           be raised by more than 5% per year in any of the five fiscal years
                           following the date of this Assurance;
                     v.    The board of trustees shall evaluate Richenthal's performance no less
                           than annually and, in connection with such evaluation, shall consider
                           whether it is in the best interest of the Foundation for him to continue
                           to provide services to it; and
                    vi.    As long as he provides services to the Foundation, Richenthal may not
                           pursue for-profit theatrical production work, except with express
                           written permission from the board of trustees. The board of trustees
                           shall only grant such permission if it votes unanimously to do so after
                           full disclosure by Richenthal of all material details concerning such
                           work that establishes that the for-profit work is unrelated to the

                                            Page 10 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 12 of 27

                                                                        EXECUTION COPY


                     activities of the Foundation, including but not limited to grants the
                     Foundation has made or will make. In the event that Richenthal
                     receives proceeds from any for-profit theatrical production
                     opportunities in violation of this subparagraph or that arise out of any
                     grants the Foundation made or work Richenthal performed for the
                     Foundation, such proceeds must be turned over to the Foundation.

    26.   Programmatic and Other Relief:


          a. Expansion of the Board of Trustees. The Foundation hereby agrees that its

             board of trustees shall be expanded to 5 members. The Foundation shall not

             reduce the number of trustees below 5 without prior written approval by the

             OAG.

                I.   Graham and the other current trustee, Scott Wetzler, who was
                     appointed in 2014 after the Investigation commenced, may each
                     remain as a trustee if they complete a training program that is
                     substantially equivalent to the training required to obtain the
                     Certificate of Non-Profit Board Education from BoardSource
                     (www.boardsource.org) and provide proof of the successful
                     completion of such training to the OAG within three months of the
                     date of this Assurance.
               11.   Graham agrees that he shall not engage, or attempt to engage, in
                     violations of EPTL § 8-1.4, and expressly agrees and acknowledge that
                     any such conduct is a violation of the Assurance, and that the OAG
                     thereafter may commence the civil action or proceeding contemplated
                     in paragraph 24, supra, in addition to any other appropriate
                     investigation, action, or proceeding;
              111.   Within 30 days of the execution of this Assurance, the Foundation
                     shall nominate three new trustees to serve on the board of trustees of
                     the Foundation and provide written notice to the Attorney General of
                     the nominated trustees. At least two of the three trustees must be


                                     Page 11 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 13 of 27

                                                                        EXECUTION COPY


                      independent and have no personal or business relationship with
                      Richenthal. The notice shall contain the names of the nominated
                      trustees and a copy of their resume and/or curriculum vitae and shall
                      disclose any prior personal or business connections to any of the
                      Foundation Parties.
                iv.   If the Attorney General objects in writing within 20 business days of
                      being notified of the selection of the new trustee, the Foundation shall
                      not proceed with the appointment of the trustee objected to, but rather
                      shall propose another trustee and shall notify the Attorney General of
                      the new selection (who may object to that selection in accordance with
                      the procedures set forth herein).

           b. Board Approval of Grant Requests and Disbursements. All grant requests

              shall be approved by the board of trustees and all disbursements (including

              grants) must be authorized and effected by at least one member of the board of

              trustees.

           c. · Limitation on Travel and Entertainment Expenses. The Foundation may not

              incur travel and entertainment expenses above $25,000 per year in any of the

              five fiscal years following the date of this Assurance. Nothing in this

              subparagraph shall be construed to mean that the OAG has approved $25,000

              per year as a reasonable amount of travel and entertainment expenses for the

              Foundation. The Foundation's trustees must ensure that the Foundation's new

              policies on such expenses (which it adopted after the commencement of the

              Investigation) are followed and that only appropriate and reasonable expenses

              are reimbursed.

           d. Review of Tax Filings. Every year that it is required to file tax returns with

              the IRS or the Attorney General's office, the Foundation shall ensure that a


                                       Page 12 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 14 of 27

                                                                        EXECUTION COPY


             draft copy of its tax returns, including without limitation, its IRS Form 990-PF

             and its CHAR500, as well as a copy of its most recent annual financial

             statements and any auditor's letters, are provided to each member of the board

             of trustees before the tax returns are finalized and shall request that each

             trustee sign a certification (to be maintained by the Foundation) in which the

             trustee attests have reviewed the documents. Any trustee that fails to sign the

             certification and return it to the organization within fifteen business days shall

             not be permitted to participate in any board meetings until the certification is

             returned. The Foundation shall retain copies of all such certifications for at

             least 10 years after they are made.

          e. Training for New Trustees. The Foundation shall cause a copy of this

             Assurance, all organizational documents of the Foundation (including without

             limitation the trust instrument and all amendments thereto) and a copy of the

             Attorney General's guide for directors and trustees of not-for profit

             corporations, Right from the Start: Responsibilities of Directors ofNot-For-

             Profit Corporations (a copy of which is available for download at

             www.charitiesnys.com/pdfs/Right%20From%20the%20Start%20Final.pdf),

             or any additional or replacement publication concerning the same subject

             matter, to be provided to each current trustee of the Foundation and to each

             new trustee who is appointed to the Foundation's board of trustees. Within

             one month of the date of this Assurance with respect to existing trustees or,

             with respect to new trustees, prior to their participation in a board meeting,

             each trustee shall sign a certification that he or she has read the foregoing

             materials.


                                      Page 13 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 15 of 27

                                                                         EXECUTION COPY


           f.   Disclosure of Self-Dealing Transactions. The Foundation shall, on the next

                Form 990-PF it files (and, to the extent necessary, on any subsequent Form

                990-PF), disclose that the Foundation and its Trustees entered into this

                Assurance and that Richenthal has repaid the Foundation for unreasonable

                expenses incurred by him, both pursuant to this Assurance and during the

                course of the Investigation. Such disclosure shall include answering Yes to

                Question l(c) on Part VII-B of Form 990-PF and attaching a statement (in the

                form annexed hereto as Exhibit A) which is acceptable to the OAG,

                describing the repayments and this Assurance.

           g. Conflict of Interest Policy. The Foundation shall maintain in place a conflict

                of interest policy that complies with EPTL § 8-1. 9( d) and that, among other

                things, prohibits Richenthal from pursuing for-profit theatrical production

                opportunities while employed by, or that arise out of his work at, the

                Foundation, except as provided for in Paragraph 25(c)(vi) hereof.

           h. Acceptance of this Assurance by OAG is not an approval or endorsement by

                OAG of any of the Foundation's practices or procedures, and Respondents

                shall make no representation to the contrary.

           i.   Respondent expressly agrees and acknowledges that a default in the

                perfonnance of any obligation under this paragraph is a violation of the

                Assurance, and that the OAG thereafter may commence the civil action or

                proceeding contemplated in paragraph 24, supra, in addition to any other

                appropriate investigation, action, or proceeding, and that evidence that the

                Assurance has been violated shall constitute prima facie proof of the statutory

                violations described in paragraph 24, pursuant to Executive Law§ 63(15).


                                        Page 14 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 16 of 27

                                                                          EXECUTION COPY


          J.   The Parties agree that it would be difficult to value the damages caused by

               default in the performance of any obligation under this Assurance, and

               therefore agree that each Respondent shall pay to the State of New York a

               stipulated penalty of $10,000 for each and every such default by such

               Respondent occurring after the effective date of the Assurance.


    27.   Oversight/Monitoring:

          a. Periodic Compliance Reports: Respondent Foundation shall provide the OAG

               with a report detailing its compliance with the requirements set forth in this

               Assurance, particularly paragraph 25 (Injunctive Relief) and paragraph 26

               (Programmatic and Other Relief), to be submitted to the OAG on the

               anniversary date of this Assurance. This report shall be in writing and shall

               set forth in detail the manner and form of compliance with this Assurance.

               The report shall also include a breakdown of travel and entertainment

               expenses incurred for expenses over $100 during the period covered by the

               report, detailing the nature of the expense, whose expenses (name, title and

               relationship to the Foundation) were reimbursed, the business purpose of the

               expense, and all persons, whether or not Foundation employees, on whose

               behalf the funds were spent (e.g., if a meal with a grantee is paid for this

               clause requires the identification of the person at the grantee who was treated

               to a meal). If the Board approves Richenthal's pursuit of for-profit theater

               production work, the report shall include a description of the work approved

               and shall attach minutes from the meeting where such work was approved.

               This report shall be signed by the trustees of the Foundation under oath.

               Thereafter, a report of compliance shall be submitted to OAG on an annual

                                        Page 15 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 17 of 27


                                                                             EXECUTION COPY


                   basis for the following four (4) years. In any case where the circumstances

                   warrant, the OAG may require Respondents to file an interim report of

                   compliance upon thirty (30) days' notice.

               b. Record Keeping Requirements: Respondent Foundation shall retain all

                   records relating to its obligations hereunder, including its approval of

                   expenses, training materials, board minutes, and other activities as set forth

                   herein until at least six years from the date of this Assurance. During that

                   time, Respondent Foundation shall, upon thirty (30) days written notice from

                   the OAG, provide all documentation and information necessary for OAG to

                   verify compliance with this Assurance.

               c. Respondents expressly agree and acknowledge that a default in the

                   performance of any obligation under this paragraph is a default and a violation

                   of the Assurance, and that the OAG thereafter may commence the civil action

                   or proceeding contemplated in paragraph 24, supra, in addition to any other

                   appropriate investigation, action, or proceeding, and that evidence that the

                   Assurance has been violated shall constitute prima facie proof of the statutory

                   violations described in paragraph 24, pursuant to Executive Law§ 63(15).


Monetary Relief:

       28.     Monetary Relief Amount: Respondent Richenthal shall pay to the State of New

York $150,000 in restitution (the "Monetary Relief Amount"). Payment of the Monetary Relief

Amount shall be made in three equal installments of $50,000 each, with the first installment

payable on May 15, 2018 and the second and third installment payments of $50,000 each,

payable on the July 1, 2019 and July 1, 2020, respectively.



                                           Page 16of25
 Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 18 of 27

                                                                             EXECUTION COPY



       29.     Payment shall be made by attorney check, corporate or ce1iified check or bank

draft, which shall be made payable to the "State of New York", and shall reference Assurance

No. 18-034; payments shall be addressed to the attention of AAG Steven Shiffman, State of

New York, Office of the Attorney General, Charities Bureau, 28 Liberty Street, 19th Floor, New

York, New York 10005.

       30.     From the total amount specified in Paragraph 28, $25,000 from the first

installment payment will be paid to the OAG in compensation for fees and expenses incurred in

the conduct of the Investigation. The balance of the amount specified in Paragraph 28,

$125,000, will be returned to the Foundation to compensate it for the losses it suffered as a

result of the breaches of fiduciary duty by Richenthal.

       31.     Judgment by Confession: To secure the installment payments described by

paragraph 28, Respondent Richenthal will execute and deliver, at the time of the execution and

delivery of this Assurance, the accompanying Affidavit for Judgment by Confession (attached

hereto as Exhibit A), confessing judgment for the Monetary Relief Amount of $150,000, plus

collection fees of twenty two percent (22%) of any unpaid Monetary Relief Amount at the time

of any subsequent default, plus statutory costs of $15.00. OAG will reduce the Monetary Relief

Amount by the principal amount of payments made by Respondent to Plaintiff to calculate the

Unpaid Monetary Relief Amount at the time of any subsequent default.

       32.     Default in Payment: In the event that Respondent Richenthal fails to timely and

properly make payment as required by paragraph 28, the OAG shall provide Respondent with

written notice, by first class mail, of such failure. If Respondent does not cure such failure

within 30 days of the OAG's written notice, the OAG may file and enter the applicable

Affidavit for Judgment by Confession as a judgment against Respondent Richenthal, at any


                                            Page 17 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 19 of 27


                                                                             EXECUTION COPY



time, and without fmiher notice, for the balance owed pursuant to this Assurance at the time of

default, less any payments made prior to default, plus the collection fees and statutory costs

described above.

                                         MISCELLANEOUS

Subsequent Proceedings.

        33.    In any subsequent investigation, civil action, or proceeding by the OAG to

enforce this Assurance, for violations of the Assurance, or if the Assurance is voided pursuant

to paragraph 37, infi'a, the Respondents expressly agree and acknowledge:

               a. that any statute of limitations or other time-related defenses are tolled from

                   and after the effective date of this Assurance;

               b. that the OAG may use statements, documents or other materials produced or

                   provided by the Respondents prior to or after the effective date of this

                   Assurance; and

               c. that any civil action or proceeding must be adjudicated by the courts of the

                   State of New York, and that Respondents irrevocably and unconditionally

                   waive any objection based upon personal jurisdiction, inconvenient forum, or

                   venue.


        34.    If a court of competent jurisdiction determines that any of the Respondents has

violated the Assurance; such Respondent(s) shall pay to OAG the reasonable cost, if any, of

obtaining such determination and of enforcing this Assurance, including without limitation

legal fees, expenses, and court costs.




                                           Page 18 of25
 Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 20 of 27

                                                                              EXECUTION COPY


Effects of Assurance:

        35.      All terms and conditions of this Assurance shall continue in full force and effect

on any successor, assignee, or transferee of the Respondents. Respondents shall cause this

Assurance to be adopted in any such transfer agreement. No party may assign, delegate, or

otherwise transfer any of its rights or obligations under this Assurance without the prior written

consent of OAG.

        36.      Nothing contained herein shall be constmed as to deprive any person of any

private right under the law.

        37.      Any failure by the Attorney General to insist upon the strict performance by

Respondent of any of the provisions of this Assurance shall not be deemed a waiver of any of

the provisions hereof, and the Attorney General, notwithstanding that failure, shall have the

right thereafter to insist upon the strict performance of any and all of the provisions of this

Assurance to be performed by the Respondents.

Communications:

        38.      All notices, reports, requests, and other communications pursuant to this

Assurance must reference Assurance No. 18-034, and shall be in writing and shall, unless

expressly provided otherwise herein, be given by hand delivery; express courier; or electronic

mail at an address designated in writing by the recipient, followed by postage prepaid mail, and

shall be addressed as follows:

              If to the Respondents, to:

                 Daniel Kurtz
                 Pryor Cashman
                 7 Times Square
                 New York, NY 10036
                 dkmiz@,pryorcashman.com



                                             Page 19 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 21 of 27


                                                                               EXECUTION COPY


                 or, in his absence, to Shveta Kakar at

                 Shveta Kakar
                 Pryor Cashman
                 7 Times Square
                 New York, NY 10036
                 skakar@pryorcashman.com


                 In the event that Mr. Kurtz and/or Ms. Kakar are no longer representing any of the
                 Respondents, the Attorney General may provide any notices or other
                 communications directly to the Respondent(s) unless the Attorney General is
                 notified, pursuant to his paragraph, that new counsel has been appointed.


              If to the OAG, to:

                 Steven Shiffman
                 Office of the Attorney General
                 Charities Bureau
                 28 Liberty Street, 19th Floor
                 New Yark, NY 10005
                 steven.shiffman@ag.ny.gov

                 or in his/her absence, to the person holding the title of Bureau Chief of the
                 Charities Bureau in the Office of the Attorney General.


Representations and Warranties:

        39.      The OAG has agreed to the terms of this Assurance based on, among other

things, the representations made to OAG by the Respondents and their counsel and OAG's own

factual investigation as set forth in the Findings, paragraphs 1 - 22 above. Each Respondent

represents and warrants that neither it nor its counsel has made any material representations to

the OAG that are inaccurate or misleading. If any material representations by Respondent or its

counsel are later found to be inaccurate or misleading, this Assurance is voidable by the OAG

in its sole discretion.


        40.      No representation, inducement, promise, understanding, condition, or warranty

not set forth in this Assurance has been made to or relied upon by the Respondent in agreeing to

                                             Page 20of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 22 of 27

                                                                              EXECUTION COPY

this Assurance.

        41.    The Respondents each represent and warrant, through the signatures below, that

the terms and conditions of this Assurance are duly approved, and execution of this Assurance

is duly authorized.

General Principles:

       42.     Unless a term limit for compliance is otherwise specified within this Assurance,

the Respondents' obligations under this Assurance are enduring. Nothing in this Assurance

shall relieve Respondents of other obligations imposed by any applicable state or federal law or

regulation or other applicable law.


       43.     Nothing contained herein shall be construed to limit the remedies available to the

OAG in the event that the Respondents violate the Assurance after its effective date.


       44.     This Assurance of Discontinuance represents a voluntary agreement, which

OAG accepts in lieu of commencing a civil action against Respondents.


       45.     This Assurance may not be amended except by an instrument in writing signed

on behalf of the Parties to this Assurance.

       46.     In the event that any one or more of the provisions contained in this Assurance

shall for any reason be held by a court of competent jurisdiction to be invalid, illegal, or

unenforceable in any respect, in the sole discretion of the OAG, such invalidity, illegality, or

unenforceability shall not affect any other provision of this Assurance.


        47.    Respondents acknowledge that they have entered this Assurance freely and

voluntarily and upon due deliberation with the advice of counsel. Respondents further




                                              Page 21of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 23 of 27

                                                                            EXECUTION COPY


acknowledge that they have each freely and voluntarily relied on the advice of the same

counsel, knowingly waiving any conflicts of interest.


       48.     This Assurance shall be governed by the laws of the State of New York without

regard to any conflict of laws principles.


       49.     The Assurance and all its terms shall be construed as if mutually drafted with no

presumption of any type against any party that may be found to have been the drafter.


       50.     This Assurance may be executed in counterparts, each of which shall be deemed

to be an original, but all of which, taken together, shall constitute one and the same agreement.


       51.     The effective date of this Assurance shall be April 25, 2018.




                                      ERIC. T. SCHNEIDERMAN
                                      Attorney General of the State ofNew York
                                      120 Broadway
                                      New York, New York 10271


                                      By: _ _ _ _ _ _ _ _ __
                                            James Sheehan
                                            Bureau Chief, Charities Bureau




                                             Page 22 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 24 of 27

                                                                         EXECUTION COPY


                                                                                     ...

                                            -·~-·
                                               ~~-·--==-------.""---Q~_
                                            DAVID RICHENTHAL



STA TE OF NEW YORK               }
                                 } ss.:
COUNTY OF NEW YORK               }

       On this ;;~lhday of /J,,pn /          , 2018, David Richenthal, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument, appeared before the undersigned and acknowledged to
me that he/she executed the within instrument by his/her signature on the instrument.



Sworn to before me this
~~day of
    rrprv"
     JL  '''I
                    ' 2018
~,-~·
NOTARY PUBLIC




             SHVETA KAKAR
   NOTARY PUBLIC STATE OF NEW YORK
         COUNlY OF NEW YORK
           UC. #02KA6326977
   COMM.EXP.
                . O<; /zq/291q
                        r    r    -




                                          Page 23 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 25 of 27


                                                                        EXECUTION COPY




STA TE OF NEW YORK                }
                                  } ss.:
COUNTY OF NEW YORK                }

       On this QS/h.day of A-~/              , 2018, Peter Graham, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument, appeared before the undersigned and acknowledged to
me that he/she executed the within instrument by his/her signature on the instrument.



Sworn to before me this
  62£~ dayof
   A-fvi't       ,2018

 &~-/WM/.
NOTARY PUBLIC




               SHVETA KAKAR
     NOTARY PUBLIC STATE OF NEW YORK
          COUNTY OF NEW YORK
             UC. #02KA6326977 I
    COMM. EXP.     0 G /zq l<J
                       T     I




                                           Page 24 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 26 of 27

                                                                        EXECUTION COPY




STATE OF NEW YORK                   }
                                    } SS.:
COUNTY OF NEW YORK                  }


        On this Q_('~day of ~ /              , 2018, S~fl /veJl/er,known personally to me to
be a Trustee of The Richenthal Foundation, appeared before the undersigned and
acknowledged to me that he/she, as such officer and being authorized so to do, executed the
within instrument for the purposes therein set forth, on behalf of The Richenthal Foundation,
by hisfher signature on the instrument as such a trustee.



Sworn to before me this
 Js~ dayof
    trpvi' (     '2018

2'/w'-&{a:     Id~
NOTARY PUBLIC




               SHVETA KAKAR
     NOTARY PUBLIC STATE OF NEW YORK
          COUNTY OF NEW YORK

    COMM. EXP.  0'
            LIC. #02KA63269}7
                     }
                       /2 CJ . 11




                                             Page 25 of25
Case 1:20-cv-00889-MAD-TWD Document 21-5 Filed 11/20/20 Page 27 of 27
